Citation Nr: 1520037	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  12-03 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a heart disorder. 

2. Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

3. Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a low back disorder. 

4. Entitlement to service connection for degenerative joint disease involving the hands, knees, and hips.

5. Entitlement to service connection for chloracne.

6. Entitlement to service connection for peripheral neuropathy.

7. Entitlement to service connection for tinnitus.
 
8. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney at Law


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to November 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from December 2010 and December 2011 decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Huntington, West Virginia and Winston-Salem, North Carolina.

In July 2014, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Giving full consideration to the Veteran, the Board finds he should be scheduled for a Board videoconference hearing.

The Veteran was originally scheduled for a Travel Board hearing in May 2012, but did not appear for the hearing.  In August 2012 he authorized a private attorney representative, who currently represents him.  In July 2014 the Board remanded the Veteran's claim to associate his Social Security Administration disability records with his claims folder.  The AOJ completed that action and issued a supplemental statement of the case in August 2014.  In September 2014 the Veteran's private attorney representative requested a Board videoconference hearing.

The Board is remanding the Veteran's claim to allow him to be scheduled for a Board videoconference hearing as videoconference hearings are scheduled by the RO.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).  The Veteran is reminded that he must cooperate with scheduling and attending the hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board via videoconference for the above listed issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




